Not for publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 03-1523

                               EDWIN COLON,

                         Plaintiff, Appellant,

                                      v.

              SPECIAL AGENT JAMES CONNOLLY, ET AL.,

                        Defendants, Appellees.
                         ____________________

                         JOHN RUSSELL, ET AL.,

                                Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nathaniel M. Gorton, U.S. District Judge]


                                   Before

                       Boudin, Chief Judge,
              Torruella and Howard, Circuit Judges.


     Edwin Colon on brief pro se.
     Michael J. Sullivan, United States Attorney, and Jennifer Hay
Zacks, Assistant United States Attorney, on brief for appellee
James Connolly.
     Brian Rogal, Esq. and Law Offices of Timothy M. Burke on brief
for appellees Thomas R. Zona, Francis E. Moore and Charles Murray.

                            October 27, 2003
            Per Curiam.      Pro se plaintiff-appellant Edwin Colon

("Colon") appeals from two district court orders granting summary

judgment in favor of federal and state officials in his civil

rights damages suit. We review summary judgment decisions de novo,

examining   the   record    independently       and   drawing   any   factual

inferences in the light most favorable to the non-moving party.

Rosenberg v. City of Everett, 328 F.3d 12, 17 (1st Cir. 2003).            We

have reviewed the parties' submissions and the record on appeal.

We affirm, substantially for the reasons stated in the magistrate

judge's 10/30/01 and 1/31/03 reports and recommendations, which the

district court accepted on 11/27/01 and 3/19/03, respectively.            We

add only the following comments.

            Colon's   argument   that     the   district   court   improperly

relied on the magistrate's reports because two of them contradicted

each other has no merit.         Specifically, Colon asserts that the

magistrate's 8/9/99 report concluded that Colon's complaint was not

vague, whereas the magistrate's 10/30/01 report concluded that his

complaint was vague.       A review of these reports reveals that the

purported contradiction has been manufactured, for in his 8/9/99

report, the magistrate merely noted Colon's contention that prior

court rulings suggested that his complaint was not vague.

            Colon's next argument that the district court abused its

discretion and violated his due process rights by adopting the

magistrate's reports without issuing its own opinions also has no


                                    -2-
merit.    While the district court was required to review the

magistrate judge's decisions de novo, see 28 U.S.C. § 636(b)(1)(C),

this did not - contrary to Colon's contention - compel the district

court to make separate findings of fact or issue opinions setting

forth its own reasoning, see Jonco, LLC v. Ali, Inc., 157 F.3d 33,

35 (1st Cir. 1998).

              Finally, Colon's argument that he stated viable damages

claims under 42 U.S.C. § 1983 and Bivens v. Six Unknown Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971), has no merit.

The lower court correctly held that Colon's damages claims were not

cognizable under Heck v. Humphrey, 512 U.S. 477 (1994) because the

present suit would necessarily imply the invalidity of Colon's

underlying sentence.       We add that Colon may pursue his damages

claims   if    his   conviction   and    sentence   are   ever   invalidated.

Guzman-Rivera v. Rivera-Cruz, 29 F.3d 3, 6 (1st Cir. 1994).

              The judgment of the district court is summarily affirmed.

See 1st Cir. Loc. R. 27(c).




                                        -3-